Per Curiam.

Suit by Smith against Knowlton and others upon promissory notes. Knowlton, only, answered. At the May term, 1859, the issues were made up, and the cause continued for the plaintiff to answer interrogatories. At the JTovember term, 1859, the defendant Knowlton obtained leave to file additional paragraphs to his answer, upon an affidavit, as the record informs us, showing the necessity of such paragraphs. Upon the additional paragraphs being *509filed, the defendant applied for a continuance to procure testimony pertinent to those paragraphs. The continuance was refused, and there was final judgment for the plaintiff. The affidavit for a continuance seems to us to have been sufficient, under the circumstances, to require a continuance of the cause. It is objected to as not showing sufficient diligence to procure the testimony. The affidavit on which leave was granted to file the additional paragraphs of the answer is not before us, hence we must presume that ruling to have been correct. The paragraphs being filed, and replies in denial thereof, the defendant was entitled to procure evidence to sustain them. He shows in his affidavit for a continuance that some of his witnesses resided in the State of Illinois, but in what part he had been unable to learn, but that he expected, if the cause should be c ontinued, to learn their residence, and procure their testimony at the next term. We think, under the circumstances, the continuance should have been granted.
W. Z. Stuart and D. D. Dykernan, for the appellant.
E. Walker, for the appellee.
The judgment is reversed, with costs. Cause remanded, &c.